Opinion by
Rice, P. J.,
1. The ground upon which the court based its decree dismissing the libel in this case was that the libelant was not a bona fide resident of the county of Bradford at the time it was filed, but that he and the libelee were domiciled and resident in Montour county. True, the libel, which was sworn to, asserts “that he is a citizen of the commonwealth of Pennsylvania, and county of Bradford, and hath resided in the said commonwealth for the period of one whole year and upwards previous to the filing of this his petition or libel.” Even if it be conceded that this averment was sufficient, prima facie, to give the court jurisdiction to entertain the libel, it does not stand on any higher plane as to conclusiveness than any other essential averment, and, therefore, it did not preclude the court from dismissing the libel if, upon hearing, it was shown the libelant was not a bona fide resident of the county. The evidence given on the hearing is recited in the opinion filed by the learned judge, and need not be restated. In our judgment it amply sustains his finding of fact. His legal conclusion, that under sec. 2 of the act of 1815 the court of Bradford county did not have jurisdiction, necessarily and logically follows. The question is not complicated by appearance and answer of the libelee, and the case is plainly distinguishable in its essential facts from Ames v. Ames, 7 Pa. Superior Ct. 456. The decision was in exact accord with Sherwood’s App., 17 W. N. C. 338, s. c. Sadler’s Reps. 497.
2. It is claimed that the provision of the act of 1815 *282to which we have referred was abrogated by the Act of May 9, 1913, P. L. 191, and therefore now the libelant may present his or her libel to any court of common pleas of the commonwealth. The language of the act of 1913, “That the several courts of common pleas shall have jurisdiction in any action of divorce,” is similar in import to the language of the act of April 26, 1850, “The jurisdiction of the several courts of common pleas shall hereafter extend,” to the language of the act of May 8, 1854, “it shall be lawful for the courts of common pleas of this commonwealth to grant divorces,” and to the language of the act of March 9, 1855, “it shall be lawful for the several courts of common pleas in this commonwealth to entertain jurisdiction of all cases of divorce from the bonds of matrimony.” Such expressions, which very frequently appear in statutes, are used to designate the common pleas as distinguished from other courts of the commonwealth, and not with a view of abrogating common-law distinctions between local and transitory actions or statutory regulations designating, according to the residence of one or both of the parties, the particular court of common pleas in which a proceeding shall be instituted. Clearly, this language does not compel the conclusion for which counsel for appellant contend.
Allusion is made by them to the provision of sec. 2 of the act of 1913 relative to residence of one year in the commonwealth. If this section stood alone there would be considerable force in the appellant’s argument that residence in the county where the petition is presented is not an essential. But the section does not stand alone. It is part of the general system of laws relating to divorce, and it is a familiar principle that statutes in pari materia, though passed at different sessions of the legislature, are to be construed together and so as to give effect to them all, if that be possible. If the later statute contains no repealing clause and its provisions are not irreconcilable with the provisions of a. former *283statute belonging to the system of laws relating to the same general subject, it will not, in general, be deemed to repeal it. There is no inconsistency between the provision of the act of 1913 and the provision of the act of 1815. Both are to be regarded, and, as there is no express repeal and no clear intention of repeal, we hold that the latter provision was not abrogated.
The decree is affirmed at the costs of the appellant.